Citation Nr: 0605278	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder, previously diagnosed as major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1983 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO confirmed and continued a 30 
percent evaluation for service-connected major depressive 
disorder.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative medical evidence of record 
does not show that the veteran's mood disorder symptomatology 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long 
term memory; impaired judgment; impaired abstract thinking; 
and disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran experiences disturbances 
of mood, he is stable on medication, and continues to have a 
full time job and also attend school three days a work.  

3.  The competent and probative medical evidence of record 
does not show that the veteran's mood disorder symptomatology 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  There is no evidence 
of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

4.  The competent and probative medical evidence of record 
does not show total occupational and social impairment, due 
to such mental symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for bipolar disorder previously diagnosed as major 
depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.130, Diagnostic Code 9432 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2001, 
November 2002, and August 2003; rating decisions in January 
2002 and March 2003, and a statement of the case in August 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In January 2002, the veteran wrote that he had no additional 
evidence to submit in conjunction with his claim.  In 
response to the letter from the RO under the provisions of 
the Veterans Claims Assistance Act, the veteran wrote in 
August 2003 that he had no additional evidence to submit.  VA 
has also obtained an examination and medical opinion.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran's representative believes that a remand is needed 
to obtain an examination which addresses the frequency and 
duration of psychiatric symptoms, and the length of 
remission; and to allow the RO to evaluate the entire history 
of the appellant's condition.  Our review finds that the 
evidence of record considered by the RO addressed the 
psychiatric symptoms and included the history of the 
appellant's condition.  The evidence includes hospitalization 
records in September 2001 and the outpatient treatment 
records which include regular visits for medication follow-up 
and individual therapy which address the veteran's 
psychiatric symptoms.  In addition, at the VA examination in 
January 2003, the history of his illness was reported.  
Accordingly, the Board finds that a remand for these purposes 
is not needed.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Pertinent legal criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  The rating formula provides criteria for assigning 
a disability evaluation.

The regulations provide that a 30 percent disability 
evaluation is warranted for Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2005).



III.  Facts and analysis

The report of a Physical Evaluation Board in June 1991 shows 
that the veteran was diagnosed with major depression, in 
remission with no social and industrial impairment, 
determined to have occurred in the line of duty.  

In August 1999, Dr. G.L.W. wrote that the veteran was under 
his care for treatment of recurrent major depression.  Dr. 
G.L.W. opined that the veteran's first episode began in 
service based on information provided in a letter from the 
veteran to his Senator dated in January 1989.

In a rating decision in February 2000, the RO granted 
entitlement to service connection for depression and assigned 
a 30 percent disability evaluation effective from August 31, 
1999.

VA outpatient treatment records include a September 2000 
psychiatric progress note when the veteran presented for 
evaluation and referral to the mental health clinic.  He 
reported the history of his symptoms in service and the 
treatment he received.  He had been treated in the military 
with good results and he had not followed up with treatment 
and did not have a re-occurrence of his depression until the 
previous year approximately in September.  He denied any 
history of psychosis.  He reported a brief episode of manic 
symptoms of two days duration following a dental procedure 
after which he was prescribed medication.  After he 
discontinued the medication, the symptoms resolved and had 
not re-occurred.  He was well groomed, pleasant and 
cooperative.  His affect was full in range.  His mood was 
euthymic.  His thought process was goal directed and content 
was unremarkable.  There was no evidence of psychosis.  He 
denied suicidal or homicidal ideation.  His sensorium was 
clear and his cognition was intact.  His insight and judgment 
were good.  The impression was major depression, adequately 
treated with medication.  The GAF was 70.  

The veteran was admitted as an inpatient for a few days in 
September 2001 for suicidal ideation following the World 
Trade Center attack, difficulty coping with the everyday 
stressors of his life, and marital discord.  He was well 
groomed, maintained good eye contact, and his speech had 
normal rate and volume.  His mood was depressed with 
congruent affect.  His thought process was organized, linear 
and goal directed.  He had no hallucinations, delusions, 
ideas of reference, or flight of ideas and did not appear to 
be responding to internal stimuli.  His insight and judgment 
were fair.  He was working 40 hours a week as a health 
technician.  The diagnosis upon admission was major 
depressive disorder, recurrent, severe without psychotic 
features, and rule out bipolar II disorder, most recent 
episode depressed.  His Global Assessment of Functioning 
(GAF) score was 41 on admission.  

After a few days, the veteran requested discharge.  He 
reported having visits from his family and there was 
resolution of the conflict leading to admission.  The 
discharge plans noted that the safe supportive environment 
enabled the veteran to cope with the stressors of marital 
discord and the events of the World Trade Center that 
precipitated admission.  The discharge summary shows that at 
discharge the veteran was well groomed, cooperative, and 
friendly.  His speech had normal rate and volume.  His mood 
was better with congruent affect.  His thought process was 
organized, linear, and goal directed.  He denied suicidal or 
homicidal ideation and denied audio and visual 
hallucinations.  He had no delusions, and no ideas of 
reference or flight of ideas were expressed.  He did not 
appear to be responding to internal stimuli.  His insight and 
judgment were intact.  He was started on an additional 
medication.  The diagnosis was bipolar II disorder most 
recent episode depressed, moderate, without psychotic 
features.  The GAF at the time of discharge was 68.  He was 
deemed capable of returning to his pre-hospital activity or 
employment.  

The veteran had been scheduled for a routine future 
examination to determine if his mental condition had 
improved.  However, the RO found this was unnecessary due to 
his hospitalization.  After review of the records, in a 
December 2001 rating decision the RO confirmed and continued 
the 30 percent disability evaluation.  

When seen for follow-up in October 2001, the veteran was 
alert and oriented times three, pleasant and calm, with good 
grooming and good eye contract.  He was normothymic.  He was 
not depressed and not psychotic.  He was back at work and 
reported a good functioning level.  He felt stable on his 
medications.  The GAF score was 70.  

In December 2001, the veteran reported increased depression, 
anxiety, middle insomnia, and irritability of three weeks 
duration.  He denied precipitating events.  His appetite was 
good but he had low energy.  He admitted to tension in the 
house.  He was appropriately dressed and groomed.  He was 
oriented times four, pleasant and cooperative.  He had 
dysphoric mood and restricted affect.  His speech was 
normally responsive.  He denied perceptual disturbances.  His 
thought process was logical and coherent.  He denied suicidal 
or homicidal ideations.  His insight and judgment were good.  
The impression was rule out bipolar II disorder.  For the 
increased depressive symptoms, the medication was increased 
to stabilize his mood.  The GAF was 75.  

Approximately ten days later, the veteran was seen as a walk-
in patient, as he was having dreams of his first wife's 
infidelity and relating it to his current wife although he 
was aware this had no basis in reality.  He reported feeling 
depressed, crying a lot, having no energy and having poor 
concentration.  On mental status examination, he denied any 
suicidal or homicidal thoughts, or hallucinations.  His 
affect was initially dysphoric but improved as the visit 
progressed and he gained insight.  There had been improvement 
since the medication had been increased.  An additional 
medication was prescribed.  

In December 2001, the veteran requested a higher disability 
evaluation as he felt that his depression was getting much 
worse.  In January 2002, the veteran wrote that he had no 
additional evidence to submit in conjunction with his claim.

VA outpatient treatment records for a period from January 
2002 to August 2002 show that in January 2002 the veteran was 
seen for insomnia due to a work related problem but which he 
was handling well and discussed calmly and with insight.  He 
reported that his depression was better and described it as a 
three on a scale of one to ten.  He denied suicidal or 
homicidal ideation.  He was pleasant and cooperative, alert 
and oriented times three, had good eye contact, good 
grooming, and a stable mood.  

When seen at a regularly scheduled appointment in late 
January 2002, the veteran reported that his first marriage 
ended while he was in the service when he found that this 
wife had been unfaithful and he attempted suicide.  He worked 
as a health technician and had been employed since 1993.  The 
findings at the mental status examination were that the 
veteran was alert, oriented times three, and cooperative with 
the interview.  His speech and thought processes were logical 
and goal-oriented.  His affect was somewhat restricted and 
his mood was somewhat depressed.  He denied any history of 
audio or visual hallucinations and no evidence of a thought 
disorder was noted.  His recent and remote memory appeared to 
be grossly intact.  He denied any current suicidal or 
homicidal intent.  The examiner concluded that the veteran 
had a history of depression and suicidal attempts and also 
reported some periods of increased energy and irritability.  
He was employed and had been for the past nine years despite 
his depressive episodes.  The diagnoses were major 
depression, recurrent and rule out bipolar disorder.  

In April 2002 he was seen for follow-up of medication.  The 
veteran reported that he was doing well on his medication.  
His mood was very good and he was sleeping well.  He had not 
been manic, hypomanic, or depressed.  He denied side effects, 
suicidal or homicidal ideation, and alcohol or drug use.  He 
was alert and oriented times three, not psychotic, was 
pleasant and working, and reported a good functioning level.  
His relationship with his wife had improved.  

In June 2002 he was seen for psychiatric management.  He 
reported that he was doing well generally.  His appetite and 
sleep were reported as good.  He was not manic, hypomanic, or 
depressed.  He denied side effects, suicidal or homicidal 
ideation, and alcohol or drug use.  He was alert and oriented 
times three, not psychotic, pleasant and calm, with good 
grooming and good eye contact.  He had a stable mood with 
pleasant affect.  He continued to work.  His relationship 
with his wife was stable.  

The veteran was in individual therapy on a monthly basis for 
follow-up of major depressive disorder.  In June 2002 he was 
still working and seemed to be doing well.  The veteran 
acknowledged that he was prone to having depression at times.  
He had registered for school and had been taking classes.  He 
had been doing well and was excited about his education.  

In July 2002 the veteran reported that he was doing well and 
his sleep and appetite were within normal limits.  He denied 
anxiety, irritability, or anhedonia.  He denied any concerns 
at that time.  He had good grooming, was oriented times four, 
and was pleasant and cooperative.  He had an euthymic mood 
and his affect was congruent with his mood.  His speech was 
normally responsive.  He denied perceptual disturbances.  His 
thought process was logical and coherent.  He denied having 
suicidal or homicidal ideations.  His insight was fair and 
his judgment was intact.  The impression was major depressive 
disorder in remission.  He was doing well on medication.  

In September 2002 when seen for psychiatric management the 
veteran reported that he was no longer in therapy by his 
choice as he felt that it was not helping.  He reported that 
he felt irritable at times.  His appetite and sleep were 
stable.  He was not manic, hypomanic, or depressed.  He 
denied side effects, suicidal or homicidal ideations, and 
alcohol or drug use.  He was alert and oriented times three, 
pleasant and calm, with good grooming and good eye contact.  
His mood was stable with flat affect.  He was not psychotic.  
He continued to work.  His relationship with his wife was 
stable.  His GAF score was 60.  

In October 2002 he was still feeling irritable but denied 
side effects, suicidal or homicidal ideations, and alcohol or 
drug use.  His appetite and sleep were stable.  He was alert 
and oriented times three, pleasant and calm, with good 
grooming and good eye contact.  His mood was dysphoric with 
flat affect.  He was not psychotic.  He continued to work and 
his relationship with his wife remained stable.  His wife 
reported distractibility, irritability, and occasional 
periods of increased energy.  He had a family history of 
bipolar disorder.  He was started on a new medication.  

The veteran's wife wrote in September and November 2002 with 
observations of the veteran's moods and the effect on the 
family.  His sister wrote in November 2002 regarding the 
veteran's moods and behavior from 1991 to 1993.  

At a January 2003 VA examination, the veteran reported his 
history of problems with depression and hypomania.  On mental 
status examination the veteran was well groomed and exhibited 
no psychomotor agitation or retardation.  He was pleasant and 
cooperative with the examination.  He was alert and oriented 
times four.  His speech was within normal limits.  His mood 
was better but he still got depressed.  His affect was 
somewhat constricted.  He denied suicidal or homicidal 
ideations, intent or plan.  He denied auditory, visual, or 
tactile hallucinations and did not appear to be responding to 
internal stimuli.  There was no evidence of delusions.  
Cognitively, he appeared to be intact.  His insight and 
judgment appeared to be intact.  The examiner believed that 
the veteran suffered from bipolar 2 disorder which was an 
advancement of his major depressive disorder that was 
diagnosed in the service.  The examiner further opined that 
the veteran had a hypomanic episode while in the service and 
the diagnosis in service should have been a bipolar 2 
disorder as he had a very strong family history of bipolar 
disorder.  The examiner noted, however, that the veteran's 
depression was much more obvious than his hypomanic episodes.  
The examiner believed that the veteran's bipolar 2 disorder 
had moderately affected his social and occupational 
functioning.  The diagnosis was bipolar 2 disorder, most 
recent episode depressed.  The GAF score was 65.

In a March 2003 rating decision, the RO noted that the 
veteran had disagreed with a previous evaluation of major 
depression, was seeking to have the disability of bipolar 
disorder recognized as a service-connected disability and 
indicated that his symptoms of bipolar disorder were more 
disabling than the depression.  Based on the examiner's 
opinion that the bipolar 2 disorder was an advancement of the 
major depression, which had been initially diagnosed during 
active duty, the RO recharacterized the service-connected 
psychiatric disability as major depression, bipolar 2 
disorder and confirmed and continued the 30 percent 
disability evaluation.  

VA treatment records received in August 2003 were from 
September 2001 to July 2003 and contained duplicate copies of 
records previously received.  When seen in December 2002, he 
was doing well and was less irritable and depressed on the 
new medication.  His sleep and appetite were within normal 
limits.  He denied anxiety, anhedonia, and hopelessness.  He 
denied having any concerns that day.  He was appropriately 
dressed and groomed.  He was oriented times four, pleasant 
and cooperative.  His mood was euthymic and his affect was 
restricted.  His speech was normally responsive.  He denied 
perceptual disturbances.  His thought process was logical and 
coherent.  He denied suicidal or homicidal ideations.  His 
insight was fair and his judgment was intact.  The assessment 
was that major depressive disorder was in remission.  He was 
less depressed and irritable on the new medication.  

In February 2003, the veteran reported being depressed and 
described having down days occurring five to six days in a 
two week period.  He denied anxiety, irritability, 
hopelessness, suicidal ideation, drugs or alcohol abuse, and 
stressors.  He had mild anhedonia.  He was working full time 
and attending school three days a week.  Clinical findings 
were that the veteran's dress and grooming were appropriate.  
He was oriented times four, pleasant, and cooperative.  His 
mood was dysphoric and his affect blunt.  His speech was 
normally responsive, and his thought process was logical and 
coherent.  He denied perceptual disturbances, and suicidal or 
homicidal ideations.  His insight was fair and his judgment 
was intact.  The assessment was major depressive disorder in 
partial remission.  He had depressed days frequently for 
which a change in medication was prescribed to improve his 
mood.    

In March 2003 the veteran reported that the medication 
regimen was working good but still had residual depressive 
symptoms, mainly "anergy" and decreased motivation.  His 
appetite and sleep remained stable.  He denied side effects, 
suicidal or homicidal ideation, and alcohol or drug use.  He 
was alert and oriented times three, not psychotic, pleasant, 
and had good grooming, good eye contact, and a dysphoric mood 
with flat affect.  He reported that he continued to work with 
good functioning level.  His relationship with his wife was 
stable.  The GAF was 60.

In June 2003 he reported that he was feeling good, feeling 
calmer, and able to handle stress.  His appetite and sleep 
were stable.  He had a good functioning level.  The 
relationship with his wife was good.  He denied side effects, 
suicidal or homicidal ideation, and alcohol or drug use.  He 
was alert and oriented times three, not psychotic, pleasant, 
and had good grooming and good eye contact.  His mood was 
euthymic with appropriate affect.  His medication regimen was 
keeping symptoms stable.  

The veteran contends that his condition is worse due to the 
medication he has to take, his hospitalization in 2001, and 
because he now has a diagnosis of bipolar disorder.

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2005).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 71 to 80 reflect that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in school work).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.  The veteran 
contends that his social and industrial impairment are 
greater than the level contemplated by the currently assigned 
rating.  

Upon review of the record, the Board is of the opinion that 
an evaluation in excess of 30 percent is not warranted for 
the veteran's service-connected bipolar disorder previously 
diagnosed as major depressive disorder.  The evidence does 
not show symptoms that more nearly approximate the criteria 
for a 50 percent rating or higher.

The evidence of record shows that the veteran was briefly 
hospitalized in September 2001 and improved after a few days 
as an inpatient.  Although at the time of admission to the 
hospital his GAF score was 41 which reflected serious 
symptoms, at the time of discharge, only a few days later, 
the GAF score was 68 which reflected mild symptoms and he was 
deemed capable of returning to his pre-hospital employment 
which he did and functioned at a good level.  Other GAF 
scores of record range from 60 to 75 which reflect the high 
end of moderate symptoms (60) with moderate difficulty in 
functioning; mild symptoms (65, 70) with some difficulty but 
generally functioning pretty well; to transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment (75).  He has worked full time since 
1993 and more recently has also been attending school.  He 
consistently has reported a good functioning level despite 
his depressive episodes.  

With consideration of the regulations, the Board notes that, 
while the veteran's symptoms include irritability, 
depression, and increased energy, the symptoms enumerated 
under the General Rating Formula for Mental Disorders 
warranting a 50 percent evaluation are not demonstrated 
herein.  The evidence does show disturbances of mood, and 
accordingly, changes in his affect.  Although at times his 
affect was described as flat, on other visits, his affect has 
been described as full in range, restricted, dysphoric which 
improved during the medical appointment, and in June 2003, 
his mood was euthymic with appropriate affect.  However, the 
majority of the symptoms enumerated warranting a 50 percent 
evaluation are, for the most part, not demonstrated herein.  
The evidence of record is totally devoid of any report of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  The evidence shows 
that he has a long term stable relationship with his wife.  
Although the evidence does show that the veteran has some of 
the symptomatology associated with a 50 percent disability 
rating, the overall disability picture does not more nearly 
approximate the 50 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7. 

The foregoing medical evidence also does not suggest that the 
veteran's symptomatology more closely approximates a 70 
percent evaluation.  There is no indication that the veteran 
neglected his personal appearance or hygiene, or that he had 
spatial disorientation or obsessional rituals.  The findings 
show that the veteran was alert, pleasant, cooperative, neat, 
and well groomed.  He was oriented times three/four and his 
speech and thoughts were coherent.  Although his mood was 
depressed, it was not shown to affect his ability to function 
independently, appropriately and effectively.  Although the 
veteran reported having had suicidal thoughts with plan when 
he was hospitalized in September 2001, since that time, he 
has consistently denied suicidal or homicidal ideation.  
Impaired impulse control was not shown.  The inability to 
establish and maintain effective work and social 
relationships was not shown.  The evidence shows that he 
interacted appropriately with peers and staff when 
participating in treatment programs and was living with his 
second wife and children.  

As to whether a 100 percent schedular disability evaluation 
is warranted, the evidence of record does not reflect 
psychiatric manifestation meeting or approximating the 
requirements for a 100 percent schedular evaluation.  The 
evidence does not show that the veteran was disoriented to 
time or place.  At the time of the examinations the veteran 
was alert and oriented in all spheres and cooperative with 
the interview.  His personal hygiene was good.  There is no 
indication that he had memory loss for names of close 
relatives, own occupation, or own name.  He had no persistent 
delusions and was not a persistent danger of hurting himself 
or others.  Other than expressing suicidal ideation at the 
time of hospitalization in September 2001, since that time he 
has denied having suicidal or homicidal ideation and there is 
no indication that he was a danger to hurting others.  No 
gross impairment in thought processes or communication was 
indicated.  In sum, his symptoms do not more closely 
approximate a 100 percent schedular evaluation.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his mood disorder.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for referral for consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board concludes that the criteria have not been met for 
an evaluation in excess of 30 percent for the veteran's 
bipolar disorder previously diagnosed as major depressive 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.130.  Based 
upon a full review of the record, the Board finds that the 30 
percent evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
As noted, the symptoms necessary to support a 50 percent, 70 
percent, or 100 percent schedular rating are essentially 
missing from the objective medical evidence of record.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's service-connected bipolar disorder previously 
diagnosed as major depressive disorder.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.



ORDER

Entitlement to a rating in excess of 30 percent for bipolar 
disorder, previously diagnosed as major depressive disorder, 
is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


